DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9, 11-16, 18-21, and 23 of U.S. Patent No. 10,841,912 in view of Seo et al. (U.S. Patent Application Publication No. 2015/0181568). 
Instant Application recites apparatus and method claims reciting similar steps as that of referenced U.S. Patent No. 10,841,912.  More specifically, the instant claim 1 is broader in scope than claim 14 of the referenced patent except for limitation, “the indication of the first mapping comprising an indication of at least one of (a) the number of CRS ports for the first CRS and (b) the CRS frequency shift for the first CRS” and “the indication of the second mapping comprising an indication of at least one of (c) the number of CRS ports for the second CRS and (b) the CRS frequency shift for the second CRS”.  However, Seo et al. teaches such a limitation.  
Seo et al. teaches that the CRS-related information includes the number of CRS antenna ports, CRS frequency shift information, and MBSFN subframe information (par [0131]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the instant claims of the application so that the indication of the first . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2013/0194931) and further in view of Seo et al. (U.S. Patent Application Publication No. 2015/0181568).

Regarding Claim 1, Lee et al. teaches A method, performed by a user equipment (UE) in a wireless communication network, for communicating an enhanced Physical Downlink Control Channel (ePDCCH) with a network node providing coverage to a serving cell (Lee et al. teaches systems and method to provide ePDCCH in a multiple carrier communication system (par [0003]); UE receives a configuration for monitoring an ePDCCH resource (par [0003]); the reference cell is a serving cell such as a primary cell, PCell in the case of carrier aggregation (par [0104])), the method comprising: receiving a configuration message from the network node (Lee et al. teaches that UE receives a configuration for monitoring an ePDCCH resource (par [0003])), the configuration message comprising: an indication of a first mapping of the ePDCCH for the serving cell to resource elements belonging to a first ePDCCH set (Lee et al. teaches that indication for EPDCCH resources is signaled (par [0146][0152][0153]); a number , where the ePDCCH is mapped around resource elements of the first ePDCCH set used for a first Cell- Specific Reference Signal (CRS)(Lee et al. teaches that an enhanced resource element group (eREG) is a minimum resource unit for ePDCCH (par [0188]); eREG is formed with available resource elements in a given time/frequency resource grid such as N times M REs in PDSCH region not including CRS (par [0188])), and an indication of a second mapping of the ePDCCH for the serving cell to resource elements belonging to a second ePDCCH set (Lee et al. teaches that indication for EPDCCH resources is signaled (par [0146][0152][0153]); a number of ePDCCH resource sets are configurable by eNB (par [0155]), indicating that the multiple ePDCCH resource sets include a second ePDCCH set; UE receives ePDCCH configuration information in broadcast information (par [0344]); UE receives ePDCCH resources via broadcasting channels and/or RRC signaling (par [0149]); at least one set among K.sub.set in the PCell is defined as ePDCCH distributed transmission and K.sub.set is defined as ePDCCH localized transmission (par [0186]), indicating multiple ePDCCH set is for the serving cell; that the serving cell can be PCell (par [0104])), where the ePDCCH is mapped around resource elements of the second ePDCCH set used for a second CRS (Lee et al. teaches that an enhanced resource element group (eREG) is a minimum resource unit for ePDCCH (par [0188]); eREG is formed with available resource elements in a given time/frequency resource grid such as N times M REs in PDSCH region not including CRS (par [0188])); and monitoring ePDCCH candidates in the first ePDCCH set according to the first mapping and monitoring ePDCCH candidates in the second ePDCCH set according to the second mapping (Lee et al. teaches that UE monitor ePDCCH based on a given ePDCCH indication (par [0149])).  
	Although teaching that the indication of ePDCCH resource sets is received as noted above, Lee et al. does not explicitly teach the indication of the first mapping comprising an indication of at least one of (a) the number of CRS ports for the first CRS and (b) the CRS frequency shift for the first CRS, the indication of the second mapping comprising an indication of at least one of (c) the number of CRS ports for the second CRS and (d) the CRS frequency shift for the second CRS.  Seo et al. teaches such limitations. 
	Seo et al. is directed to method and apparatus for receiving control information in wireless communication system.  More specifically, Seo et al. teaches that the information (a parameter set) for determining REs to which the EPDCCH are mapped include CRS-related information (par [0130]).  Further, Seo et al. teaches that the CRS-related information includes the number of CRS antenna ports, CRS frequency shift information, and MBSFN subframe information (par [0131]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Lee et al. so that the indication of the first mapping comprising an indication of at least one of the number of CRS ports for CRS, the CRS frequency shift for CRS, as taught by Seo et al.  The modification would have allowed the system to enable UE to determine a resource element for each of the plurality of EPDCCH PRB sets (see Seo et al., par [0005]). 

Regarding Claim 2, the combined teachings of Lee et al. and Seo et al. teach The method of claim 1, and further, the references teach wherein the configuration message comprises an indication of an ePDCCH start symbol for the first ePDCCH set and an indication of an ePDCCH start symbol for the second ePDCCH set (Seo et al. teaches that PDCCH-related information includes information about the .   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 3, the combined teachings of Lee et al. and Seo et al. teach The method of claim 2, and further, the references teach wherein the indicated ePDCCH start symbol for the first ePDCCH set is the same start symbol as scheduled for a Packet Data Shared Channel (PDSCH) to be transmitted by the network node (Seo et al. teaches that PDCCH-related information includes information about the OFDM symbol in which PDSCH transmission starts, that indicates starting symbol of the EPDCCH (par [0133])).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Lee et al. and Seo et al. teach The method of claim 1, and further, the references teach wherein one or more of the following configuration parameters are shared between the ePDCCH and a Packet Data Shared Channel (PDSCH): a number of CRS antenna ports; a CRS frequency shift: a start position; a Multicast/ Broadcast Single Frequency Network (MBSFN) subframe configuration; and a Zero Power Channel State Information Reference Signal (CSI-RS) resource configuration (Seo et al. teaches that PDCCH-related information includes information about the OFDM symbol in which PDSCH transmission starts, that indicates starting symbol of the EPDCCH (par [0133])).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Lee et al. and Seo et al. teach The method of claim 1, and further, the references teach further comprising: receiving a message from the network node comprising the ePDCCH allocated to a selected one of the first ePDCCH set and the second ePDCCH set (Lee et al. teaches that if NEPDCCH subsets of ePDCCH resource sets are defined, and one of the subsets of ePDCCH resource sets is selected to be used for the UE using the following equation, k=nRNTImod NePDCCH ; decoding ePDCCH candidates according to the first mapping and decoding ePDCCH candidates according to the second mapping (Lee et al. teaches that UE attempts to decode ePDCCH candidate(s) in accordance with the configuration for those subframes; UE receives one or more ePDCCH configuration and receives instructions from the eNB as to which configuration to sue and when (par [0383]); instruction indicate in which subframes or under what circumstances to use a certain configuration (par [0383])); detecting whether the ePDCCH was allocated to the first ePDCCH set or the second 39Attorney Ref. 1009-4314 Client Ref. P038718US04 ePDCCH set (Lee et al. teaches that UE detects the ePDCCH resource sets used for ePDCCH transmission in the subframe by using the sequence scrambled to the DM-RS, figure out UE-specific search space, and start blind detection within the UE-specific search space (par [0162])).  

Regarding Claim 6, the combined teachings of Lee et al. and Seo et al. teach The method of claim 1, and further, the references teach wherein the first ePDCCH set consists of N Physical Resource Block, (PRB) pairs, where N is 2, 4 or 8, and the second ePDCCH set consists of N Physical Resource Block (PRB) pairs, where N is 2, 4 or 8 (Lee et al. teaches that the number of PRB-pairs per ePDCCH resource set (Nset) vary according to the system parameters (par [0158]); Nset can be 2, 4, 6, or 8 (Table 8-4)).  

Regarding Claim 7, the combined teachings of Lee et al. and Seo et al. teach The method of claim 1, and further, the references teach wherein the configuration message is received in a Radio Resource Control (RRC) message (Lee et al. teaches that ePDCCH resources is provided to UE by using a higher layer signaling, e.g., RRC (par [0147])).  

Regarding Claims 8-11, Claims 8-11 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-3 and 5.   Therefore, claims 8-11 are also rejected for similar reasons set forth in claims 1-3 and 5.
	
Regarding Claim 12, Lee et al. teaches A method, performed by a network node providing coverage to a serving cell of a wireless communication network, for communicating an enhanced Physical Downlink Control Channel (ePDCCH) to a user equipment (UE)(Lee et al. teaches systems and method to provide ePDCCH in a multiple carrier communication system (par [0003]); the reference cell is a serving cell such as a primary cell, PCell in the case of carrier aggregation (par [0104])), the method comprising transmitting a configuration message to the UE (Lee et al. teaches that multiple ePDCCH resource sets for a multiple carrier system are provided and/or defined (par [0044]); ePDCCH resources are informed to a UE via broadcasting channels and/or RRC signaling (par [0149])), the configuration message comprising: an indication of a first mapping of the ePDCCH in the serving cell to resource elements belonging to a first ePDCCH set (Lee et al. teaches that indication for EPDCCH resources is signaled (par [0146][0152][0153]); a number of ePDCCH resource sets are configurable by eNB (par [0155]), indicating that the multiple ePDCCH resource sets include a first ePDCCH set; UE receives ePDCCH configuration information in broadcast information (par [0344]); UE receives ePDCCH resources via broadcasting channels and/or RRC signaling (par [0149]); at least one set among K.sub.set in the PCell is defined as ePDCCH distributed transmission and K.sub.set is defined as ePDCCH localized transmission (par [0186]), indicating multiple ePDCCH set is for the serving cell; that the serving cell can be PCell (par [0104])), where the ePDCCH is mapped around resource elements of the first ePDCCH set used for a first Cell- specific Reference Signal (CRS)(Lee et al. teaches that an enhanced resource element group (eREG) is a minimum resource unit for ePDCCH (par [0188]); eREG is formed with available resource elements in a given time/frequency resource grid such as N times M REs in PDSCH , and an indication of a second mapping of the ePDCCH in the serving cell to resource elements belonging to a second ePDCCH set (Lee et al. teaches that indication for EPDCCH resources is signaled (par [0146][0152][0153]); a number of ePDCCH resource sets are configurable by eNB (par [0155]), indicating that the multiple ePDCCH resource sets include a second ePDCCH set; UE receives ePDCCH configuration information in broadcast information (par [0344]); UE receives ePDCCH resources via broadcasting channels and/or RRC signaling (par [0149]); at least one set among K.sub.set in the PCell is defined as ePDCCH distributed transmission and K.sub.set is defined as ePDCCH localized transmission (par [0186]), indicating multiple ePDCCH set is for the serving cell; that the serving cell can be PCell (par [0104])), where the ePDCCH is mapped around resource elements of the second ePDCCH set used for a second CRS (Lee et al. teaches that an enhanced resource element group (eREG) is a minimum resource unit for ePDCCH (par [0188]); eREG is formed with available resource elements in a given time/frequency resource grid such as N times M REs in PDSCH region not including CRS (par [0188])); selecting, according to a selection criterion, one of the first ePDCCH set or the second ePDCCH set for transmission of the ePDCCH in the serving cell to the UE (Lee et al. teaches that if NEPDCCH subsets of ePDCCH resource sets are defined, and one of the subsets of ePDCCH resource sets is selected to be used for the UE using the following equation, k=nRNTImod NePDCCH (par [0155]); a subset of ePDCCH resource set is configured for a UE (par [0155])); allocating the ePDCCH to resource elements according to the selected set (Lee et al. teaches that UE receives the corresponding ePDCCH transmission in subframe (par [0344]); subset number is indicated in each subframe in which UE receives ePDCCH (par [0148]), indicating that ePDCCH is allocated to resource elements); and transmitting the allocated ePDCCH in the serving cell to the UE (Lee et al. teaches that UE receives the corresponding ePDCCH transmission in subframe (par [0344]); subset number is indicated in each subframe in which UE receives ePDCCH (par [0148]), indicating that ePDCCH is transmitted; UE decode ePDCCH on both the primary and a secondary serving cells (par [0335])).  
the indication of the first mapping comprising an indication of at least one of (a) the number of CRS ports for the first CRS and (b) the CRS frequency shift for the first CRS, the indication of the second mapping comprising an indication of at least one of (c) the number of CRS ports for the second CRS and (d) the CRS frequency shift for the second CRS.  Seo et al. teaches such limitations. 
	Seo et al. is directed to method and apparatus for receiving control information in wireless communication system.  More specifically, Seo et al. teaches that the information (a parameter set) for determining REs to which the EPDCCH are mapped include CRS-related information (par [0130]).  Further, Seo et al. teaches that the CRS-related information includes the number of CRS antenna ports, CRS frequency shift information, and MBSFN subframe information (par [0131]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Lee et al. so that the indication of the first mapping comprising an indication of at least one of the number of CRS ports for CRS, the CRS frequency shift for CRS, as taught by Seo et al.  The modification would have allowed the system to enable UE to determine a resource element for each of the plurality of EPDCCH PRB sets (see Seo et al., par [0005]). 

Regarding Claim 13, the combined teachings of the combined teachings of Lee et al. and Seo et al. teach The method of claim 12, and further, the references teach further comprising: performing the first mapping of the ePDCCH to resource elements belonging to the first ePDCCH set (Lee et al. teaches that a resource definition or description such as an ePDCCH resource configuration is provided and that in the ePDCCH resource configuration, a resource element in a subframe is used for ePDCCH (par [0146]); a minimum resource unit for ePDCCH is called eREG that is formed with a fixed number of REs (par [0188]), indicating that the eREG belongs to a first ePDCCH set); and performing the second mapping of the ePDCCH to resource elements belonging to the38Attorney Ref. 1009-2564 Client Ref. P38718 US3second ePDCCH set (Lee et al. teaches that a resource definition or description such as an ePDCCH resource configuration is provided and that in the ePDCCH resource configuration, a resource element in a subframe is used for ePDCCH (par [0146]); a minimum resource unit for ePDCCH is called eREG that is formed with a fixed number of REs (par [0188]), indicating that the eREG belongs to a second ePDCCH set).  

Regarding Claim 14, the combined teachings of the combined teachings of Lee et al. and Seo et al. teach The method of claim 12, and further, the references teach wherein the configuration message comprises an indication of an ePDCCH start symbol for the first ePDCCH set and an indication of an ePDCCH start symbol for the second ePDCCH set (Seo et al. teaches that PDCCH-related information includes information about the OFDM symbol in which PDSCH transmission starts, that indicates starting symbol of the EPDCCH (par [0133])).   The motivation to combine these references is the same as that of claim 12. 

Regarding Claim 15, the combined teachings of the combined teachings of Lee et al. and Seo et al. teach The method of claim 14, and further, the references teach wherein the indicated ePDCCH start symbol for the first ePDCCH set is the same start symbol as scheduled for a Packet Data Shared Channel (PDSCH) to be transmitted by the network node or another network node (Seo et al. teaches that PDCCH-related information includes information about the OFDM symbol in which PDSCH transmission starts, that indicates starting symbol of the EPDCCH (par [0133])).   The motivation to combine these references is the same as that of claim 12. 

Regarding Claim 16, the combined teachings of the combined teachings of Lee et al. and Seo et al. teach The method of claim 12, and further, the references teach wherein one or more of the following configuration parameters are shared between the ePDCCH and a Packet Data Shared Channel (PDSCH): a number of Cell- specific Reference Signal (CRS) antenna ports, a CRS frequency shift, a start position, a Multicast/ Broadcast Single Frequency Network (MBSFN) subframe configuration, a Zero Power Channel State Information Reference Signal resource configuration, and a Channel State Information Reference Symbol (CSI-RS) resource configuration (Seo et al. teaches that PDCCH-related information includes information about the OFDM symbol in which PDSCH transmission starts, that indicates starting symbol of the EPDCCH (par [0133])).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 18, the combined teachings of the combined teachings of Lee et al. and Seo et al. teach The method of claim 12, and further, the references teach wherein the configuration message is transmitted in a Radio Resource Control (RRC) message (Lee et al. teaches that ePDCCH resources is provided to UE by using a higher layer signaling, e.g., RRC (par [0147])).  

Regarding Claims 19-22, Claims 19-22 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 12-13 and 15-16.   Therefore, claims 19-22 are also rejected for similar reasons set forth in claims 12-13 and 15-16.

Claims 17 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2013/0194931), Seo et al. (U.S. Patent Application Publication No. 2015/0181568), and further in view of Miao et al. (U.S. Patent Application Publication No. 2014/0036789).

Regarding Claim 17, the combined teachings of the combined teachings of Lee et al. and Seo et al. teach The method of claim 12, and further, the references teach wherein the first CRS is a CRS transmitted from a first network node, and the second CRS is a CRS transmitted from a second network node (Seo et al. teaches that a first transmission point and a second transmission point configure the first EPDCCH PRB set and the second EPDCCH PRB set for a UE (par [0126])). 
However, although teaching that a network allows a transmission point having a transmission point having good channel state to transmit control information (Seo et al., par [0126]), the references do not explicitly teach and wherein the selection criterion is based upon whether the first CRS or the second CRS has the highest signal strength at the UE.  Miao et al. teaches such a limitation. 
Miao et al. is directed to signaling for ePDCCH resource mapping in the support of COMP.  More specifically, Miao et al. teaches that eNBs in a CoMP cluster selects which TP in a subband to be used to transmit the respective part of a distributed CoMP-ePDCCH based on which candidate is expected to experience the best signal to noise ratio (par [0039]); one which has the best CQI in the subband is selected (par [0030]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Lee et al. and Seo et al. so that the selection criterion is based upon whether the first CRS or the second CRS has the highest signal strength at the UE, as taught by Miao et al.  The modification would have allowed the system to allow UE to figure out which CRS positions and PDCCH region should be mapped around for each part of the COMP-ePDCCH (see Miao et al., par [0031]). 

Regarding Claim 23, Claim 23 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 17.   Therefore, claim 23 is also rejected for similar reasons set forth in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414